Exhibit 10.12

GUIDANCE SOFTWARE, INC.

FIRST AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Guidance Software, Inc., a Delaware corporation (the “Company”), pursuant to its
First Amended and Restated 2004 Equity Incentive Plan (the “Plan”), hereby
grants to the individual listed below (“Holder”), the number of shares of the
Company’s common stock, par value $0.001 per share, set forth below (the
“Shares”). This Restricted Stock Award is subject to all of the terms and
conditions as set forth in this Restricted Stock Agreement (the “Agreement”)
(including without limitation the Restrictions on the Shares set forth in the
Agreement) and the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

 

I. NOTICE OF RESTRICTED STOCK AWARD

 

Holder:

   Victor Limongelli

Grant Date:

  

January 19, 2008

Total Number of Shares of Restricted Stock:   

100,000 Shares

Vesting Schedule:

   Subject to Section 2.2 below, the Restricted Stock Award shall vest and the
Restrictions shall lapse with respect to 100% of the Shares subject thereto on
December 6, 2011.

 

II. AGREEMENT

ARTICLE I.

GENERAL

1.1 Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Plan.

1.2 Incorporation of Terms of Plan. The Award (as defined below) is subject to
the terms and conditions of the Plan which are incorporated herein by reference.
In the event of any inconsistency between the Plan and this Agreement, the terms
of the Plan shall control.

 

1



--------------------------------------------------------------------------------

ARTICLE II.

AWARD OF RESTRICTED STOCK

2.1 Award of Restricted Stock.

(a) Award. In consideration of the Holder’s agreement to remain in the service
or employ of the Company or one of its Subsidiaries, and for other good and
valuable consideration, the Company issues to the Holder the award of Restricted
Stock described in this Agreement (the “Award”). The number of shares of
Restricted Stock (the “Shares”) subject to the Award is set forth in the Notice
of Restricted Stock Award above. The Holder is a Service Provider of the
Company.

(b) Book Entry Form. At the sole discretion of the Administrator, the Shares
will be issued in either (i) uncertificated form, with the Shares recorded in
the name of the Holder in the books and records of the Company’s transfer agent
with appropriate notations to the extent that the Shares remain subject to the
Restrictions (as defined below); or (ii) certificate form pursuant to the terms
of Sections 2.1(c) and (d).

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions on transfer imposed pursuant to this Agreement
lapse or shall have been removed and new certificates are issued, bear the
following legend (or such other similar legend as shall be determined by the
Administrator):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT, DATED JANUARY 19, 2008, BY AND BETWEEN GUIDANCE
SOFTWARE, INC. AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT
BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed. If an escrow holder
is so appointed, the Holder shall not retain physical custody of any
certificates representing Shares issued to the Holder that are unvested and
subject to Restrictions.

2.2 Restrictions.

(a) Forfeiture of Shares Subject to Restrictions. In the event of a termination
of the Holder’s employment for any reason or in the event that the Holder ceases
for any reason to serve as the Company’s Chief Executive Officer but remains
employed by the Company, the

 

2



--------------------------------------------------------------------------------

Shares then subject to the Restrictions (after giving effect to any accelerated
vesting in connection therewith) shall thereupon automatically be forfeited by
the Holder without further action by the Company, and the Holder’s rights in
such Shares shall lapse. For purposes of this Agreement, “Restrictions” shall
mean the restrictions on sale or other transfer set forth in Section 3.1 and the
exposure to forfeiture set forth in this Section 2.2(a).

(b) Vesting and Lapse of Restrictions. Subject to Section 2.2(a) and 2.2(c), the
Award shall vest and the Restrictions shall lapse in accordance with the vesting
schedule set forth in the Notice of Restricted Stock Award above; provided,
however, that to the extent permitted by applicable law, the Administrator may,
in its sole discretion, suspend the vesting and lapsing of Restrictions
applicable to the Award during all or any part of any leave of absence from
employment taken by the Holder.

(c) Accelerated Vesting.

(i) In the event that (i) the Holder’s employment with the Company is terminated
by the Company without Cause or by the Holder for Good Reason (as defined in
that certain Employment Agreement, dated as of December 6, 2007, as amended by
the First Amendment to Employment Agreement, dated January 17, 2008
(collectively, “Employment Agreement”), by and between the Company and the
Holder), or (ii) an Acquisition occurs (in any case, a “Triggering Event”), the
Award shall thereupon vest and the Restrictions shall lapse with respect to 100%
of the Shares subject thereto immediately prior to the occurrence of such
Triggering Event.

(ii) In the event that, prior to December 6, 2011, the Holder ceases for any
reason to serve as the Company’s Chief Executive Officer but remains employed by
the Company (the date of such event, the “Non-CEO Date”), the Award shall
thereupon vest and the Restrictions shall lapse on a pro rata basis with respect
to a number of Shares equal to the total number of Shares subject thereto
immediately prior to the Non-CEO Date, multiplied by a fraction, the numerator
of which is equal to the number of full years that have elapsed from December 6,
2007 to the Non-CEO Date and the denominator of which is four (4).

(iii) In the event of the Holder’s death prior to December 6, 2011, the Award
shall thereupon vest and the Restrictions shall lapse on a pro rata basis with
respect to a number of Shares equal to the total number of Shares subject
thereto immediately prior to the Holder’s death, multiplied by a fraction, the
numerator of which is equal to the number of full years that have elapsed from
December 6, 2007 to the date of the Holder’s death and the denominator of which
is four (4). Notwithstanding the foregoing, to the extent permitted by
applicable law, the Administrator may, in its sole discretion, suspend the
vesting and lapsing of Restrictions applicable to the Award during all or any
part of any leave of absence from employment taken by the Holder.

(d) Tax Withholding. The Company shall be entitled to require payment in cash or
deduction from other compensation payable to the Holder of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
vesting, lapse of Restrictions or payment of the Restricted Stock. The
Administrator may in its discretion and in satisfaction of the foregoing
requirement allow the Holder to elect to have the Company

 

3



--------------------------------------------------------------------------------

withhold shares of Stock otherwise issuable or vesting under the Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld. Notwithstanding any other provision of the Plan or this
Agreement, the number of shares of Stock which may be withheld with respect to
the issuance, vesting, lapse of Restrictions or payment of the Restricted Stock
in order to satisfy the Holder’s federal and state income and payroll tax
liabilities with respect to the issuance, vesting, lapse of Restrictions or
payment of the Restricted Stock shall be limited to the number of shares which
have a Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal and state tax income and payroll tax purposes that are
applicable to such supplemental taxable income.

ARTICLE III.

OTHER PROVISIONS

3.1 Restricted Stock Not Transferable. No Shares that are subject to the
Restrictions or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Holder or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.

3.2 Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date the Holder shall have all the rights of a stockholder with respect to the
Shares, subject to the Restrictions contained herein, including the right to
vote the Shares and the right to receive any cash or stock dividends paid to or
made with respect to the Shares.

3.3 Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Holder any right to continue to serve as an employee or other
service provider of the Company or any of its Subsidiaries.

3.4 Governing Law. The laws of the State of California shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.5 Conformity to Securities Laws. The Holder acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and this Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

3.6 Section 409A. This Agreement and the Award are intended to be exempt from
the provisions of Section 409A of the Code and Department of Treasury
regulations and other

 

4



--------------------------------------------------------------------------------

interpretive guidance issued thereunder, as providing for the transfer of
restricted property as described in Section 1.409A-l(b)(6) of the Department of
Treasury regulations. Notwithstanding any provision of this Agreement to the
contrary, in the event that the Administrator determines that the Award may be
subject to Section 409A of the Code, the Administrator may adopt such amendments
to this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Administrator determines are necessary or appropriate to (a) exempt the
Award from Section 409 A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of penalty taxes under Section 409A
of the Code.

3.7 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of the Holder.

3.8 Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Holder to his address shown in the Company records, and to the
Company at its principal executive office.

3.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan and this Agreement. Holder has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and this Agreement. Holder hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the Plan or this Agreement.
If Holder is married, his or her spouse has signed the Consent of Spouse
attached to this Agreement as Exhibit A.

 

GUIDANCE SOFTWARE INC:     HOLDER: By:   /s/ Dale Fuller     By:   /s/ Victor T.
Limongelli Print   Dale Fuller     Print   Victor Limongelli Name:   1.23.2008  
  Name:   Title:                 Address:   3350 Yorkshire Rd.         Pasadena,
CA 91107

 

6



--------------------------------------------------------------------------------

EXHIBIT A TO RESTRICTED STOCK AGREEMENT

CONSENT OF SPOUSE

I, Karen Limongelli, spouse of Victor Limongelli, have read and approve the
foregoing Agreement. In consideration of issuing to my spouse the shares of the
common stock of Guidance Software, Inc. set forth in the Agreement, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of Guidance Software, Inc. issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.

 

Dated: January 23, 2008     /s/ Karen Limongelli     Signature of Spouse

 

A-1